Citation Nr: 0715963	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for joint pain of the 
shoulders, wrists, hips, ankles, and elbows as due to an 
undiagnosed illness.

2. Entitlement to service connection for an acquired 
psychiatric disorder manifested by anxiety and sleep 
impairment, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The veteran testified before the 
undersigned Veterans Law Judge in July 2006 at the Lincoln 
RO; a transcript of that hearing is associated with the 
claims folder.

As an initial matter, the Board observes that the veteran's 
substantive appeal was received in May 2005, more than sixty 
days after the mailing of the Statement of the Case (SOC) and 
more than one year after the mailing of the initial rating 
decision.  Generally, the veteran's substantive appeal would 
be considered untimely under such circumstances.  See 
38 C.F.R. § 20.302(b)(1) (2006).  However, under 38 C.F.R. 
§ 20.302(b)(2) (2006), if a claimant submits additional 
evidence within one year of the date of mailing of the 
initial rating decision and that evidence requires that he be 
furnished a Supplemental Statement of the Case (SSOC), then 
the time to submit a substantive appeal shall end not sooner 
than sixty days after such SSOC is mailed to the appellant, 
even if the sixty day period extends beyond the expiration of 
the one year appeal period.  

In the present case, the veteran indicated in his June 2004 
notice of disagreement that he had private records pertinent 
to his claim that needed to be obtained.  The Board notes 
that this June 2004 statement was received within one year of 
the mailing of the initial rating decision.  Although not 
technically a submission of new evidence, the Board will 
interpret the veteran's June 2004 notice of disagreement as 
the submission of new evidence that necessitates an SSOC.  In 
doing so, the Board notes that the veteran's identification 
of relevant private documents triggered VA's duty to assist 
the veteran in obtaining these documents.  See 38 C.F.R. 
§ 3.159 (2006).  Thus, when these private records were 
received after the SOC was executed, the veteran had sixty 
days from the March 2005 SSOC to file his substantive appeal.  
38 C.F.R. § 20.302(b)(2).  The cover letter accompanying the 
March 2005 SSOC informed the veteran that his appeal period 
had not ended.  His May 2005 substantive appeal was received 
within sixty days of this March 2005 notice and SSOC.  Thus, 
it was timely.  Id.

The Board notes that the veteran continues to submit 
statements in support of a claim for service connection for 
knee joint pain as due to an undiagnosed illness.  However, 
service connection was granted for right and left knee 
disabilities on a direct basis in a December 2004 rating 
decision.  This rating decision represents a full grant of 
benefits sought; thus, the issue of service connection for 
knee joint pain as due to an undiagnosed illness is no longer 
on appeal.  The issue of joint pain of the shoulders, wrists, 
hips, ankles, and elbows as due to an undiagnosed illness is, 
however, still on appeal, and is remanded for reasons 
discussed below.

The veteran initially filed a claim for "anxiety and sleep 
impairment."  For reasons discussed in more detail below, 
the Board is recharacterizing the issue of entitlement to 
service connection for anxiety and sleep impairment to 
reflect the fact the veteran's claim is really one for an 
acquired psychiatric disorder manifested by anxiety and sleep 
impairment, to include PTSD.

Finally, the veteran indicated in an August 2006 letter his 
desire for increased evaluations for his service-connected 
bilateral knee disability and fatigue.  The Board observes 
that the RO sent him a letter in accordance with the Veterans 
Claims Assistance Act (VCAA) in August 2006 regarding this 
claim; however, there is no indication in the claims folder 
that these issues have been adjudicated.  As such, the Board 
refers the veteran's increased evaluation claims to the RO 
for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the veteran's claims on appeal.

I. Joint Pains

The veteran is claiming service connection for generalized 
joint pains as due to his service in the Persian Gulf.  
Pertinent to his claim, he has complained of pain and aching 
in a number of specific areas of the body, including the 
shoulders, hips, wrists, ankles, and elbows.  

The veteran indicated in his March 2003 claim that he 
received treatment for his joint pain at the Omaha VA Medical 
Center (MC).  The Board observes that the claims folder 
contains only one VA medical record and this record refers to 
treatment at a PTSD clinic.  There is also no indication that 
any records were requested from the Omaha VAMC.  VA has a 
duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim, see 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As these records may 
be pertinent to the veteran's claim of joint pain as due to 
an undiagnosed illness, the Board finds that his appeal must 
be remanded to obtain these treatment records.

When considering a claim for an undiagnosed illness, the RO 
must take care to address all symptoms alleged to arise from 
service in the Gulf War.  In the present case, the VA 
examination reports of record provide diagnoses for the 
veteran's complained of symptoms in his shoulders, hips, and 
wrists.  However, no diagnosis or opinion that the veteran's 
symptoms are not due to an undiagnosed illness has been 
provided for the veteran's complained of symptoms of his 
ankles or elbows.  As such, a remand is also necessary to 
afford him a VA examination to determine whether these 
claimed symptoms are a result of a qualifying chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, or, otherwise related to 
service.

II. Acquired Psychiatric Disorder, to Include PTSD

As mentioned above, the veteran filed a claim for anxiety and 
sleep impairment.  A review of the claims folder reveals that 
the veteran was diagnosed as having PTSD at his July 1995 
Persian Gulf War Registry examination.  However, it is not 
clear what stressors this diagnosis is based upon.  
Additionally, a May 2003 VA psychiatric examination report 
indicates that the veteran reports symptoms of PTSD, 
including sleep impairment and anxiety, in the mild range.  
The examiner stated that a formal diagnosis could not be 
established until the veteran's stressor had been 
substantially validated.  Under these circumstances, the 
Board finds that the veteran's claim is really one of service 
connection for an acquired psychiatric disorder, to include 
PTSD.

As an initial matter, the Board observes that the record 
contains a medical record from the Omaha VAMC dated January 
2000 which indicates that staff are reviewing his records and 
that his file is closed in the PTSD Clinic.  Moreover, a 1995 
Gulf War Registry examination report indicates that the 
veteran is receiving treatment at the PTSD Clinic.  The 
veteran's claims folder contains no other VA medical records.  
Additionally, there is no indication that VA treatment 
records do not exist or that attempts to obtain any VA 
medical records pertaining to psychiatric treatment would be 
futile.  Thus, as before, the Board finds that the veteran's 
appeal must be remanded to obtain these treatment records.  
See Dunn, supra; Bell, supra.

At his May 2003 VA examination, the veteran told the examiner 
that he was a spotter for the Artillery while serving in the 
Persian Gulf.  He recounted an incident in which his vehicle 
ran over an artillery shell and the tire was blown out.  He 
also recounted driving over an antipersonnel mine that turned 
out to be a dud.  Finally, the veteran indicated that he was 
trapped by sniper fire for approximately one-half hour to one 
hour.  With respect to the last claimed stressor, the Board 
observes that the veteran testified at his July 2006 Board 
hearing that his unit was pinned down by small arms fire in a 
Kuwaiti village the day after the ground war ended.  He also 
testified that as a Forward Observer it was his job to locate 
any enemies or weapons/equipment stockpiles and direct fire 
to these locations.

The May 2003 VA examiner indicated that the veteran's 
subjective symptoms meet the DSM-IV criteria for criteria B 
through F for PTSD.  However, criterion A was not met because 
the veteran's claimed stressors were not verifiable based on 
the evidence available in his claims folder.  Without 
verification of a stressful event, a formal diagnosis could 
not be established.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002)  and 38 C.F.R. § 3.304(d) (2006) (pertaining to 
combat veterans).

The evidence of record as is does not establish that the 
veteran was a combat veteran.  His DD-214 indicates that he 
was a fire support specialist in the 1st Infantry Division in 
the 1st of the 5th Field Artillery.  There is also no 
indication that he was awarded the Purple Heart, the Combat 
Infantryman Badge, or a similar combat citation.  

Although there is no evidence currently of record which 
supports a finding that the veteran was engaged in combat, 
the Board notes that the only service personnel record in the 
claims folder is the veteran's DD-214.  Thus, the agency of 
original jurisdiction (AOJ) should request the veteran's 
service personnel records to aid in its determination of 
whether the veteran engaged in combat with the enemy.  The 
Board notes that the AOJ should not rely only on evidence of 
awards or citations consistent with combat in making its 
determination regarding whether the veteran engaged in combat 
with the enemy and is therefore entitled to the 38 U.S.C.A. 
§ 1154(b) presumption.  See Daye v. Nicholson, 20 Vet. App. 
512, 517 (2006) (while receipt of a Purple Heart or a Combat 
Action Ribbon would confirm engagement in combat, the absence 
of such awards does not preclude the veteran as having been 
in combat because an artilleryman would not have been 
eligible to receive the Combat Infantry Badge or Combat 
Medical Badge as only soldiers with an infantry Military 
Occupational Specialty and assigned to an infantry or special 
forces unit would be eligible).

If the AOJ determines that the veteran was not engaged in 
combat with the enemy, then the veteran's claimed stressors 
are not considered credible on the basis of his lay testimony 
alone and must be verified through alternate sources of 
evidence.  See 38 C.F.R. § 3.304(f)(1).  The Board notes that 
the veteran indicated his unit was trapped under small arms 
fire in a Kuwaiti village the day after the ground war ended.  
Also of record is the veteran's unit assignment, as noted 
above.  Thus, the veteran has provided sufficient detail 
regarding his claimed stressor of an enemy attack to 
necessitate a remand for verification purposes only if the 
AOJ determines that he did not engage in combat with the 
enemy.  

If the AOJ determines that the veteran engaged in combat with 
the enemy, his stressor(s) is presumed credible under 
38 U.S.C.A. § 1154(b).  Under such circumstances, the AOJ 
should schedule the veteran for a VA examination to determine 
whether he meets the criteria for PTSD.  In its instructions 
to the examiner, the AOJ should indicate that the veteran's 
stressor(s) is presumed credible, and thus, no discussion is 
necessary as to whether the veteran meets criterion A.

If, however, the AOJ determines that the veteran was not 
engaged in combat with the enemy, and the veteran's claimed 
stressor is verified through the U.S. Army and Joint Services 
Records Research Center (JSRRC), he should be scheduled for a 
VA examination to determine if he meets the DSM-IV criteria 
for a diagnosis of PTSD based on the verified stressor.
Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Omaha VAMC with respect to the 
veteran's claims of service connection for 
joint pains and an acquired psychiatric 
disorder, to include PTSD.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Obtain the veteran's basic and  
extended service personnel records.  

3. After the veteran's service personnel 
records are received, determine whether 
the evidence establishes that the veteran 
engaged in combat with the enemy.  If it 
is found that he did not engage in combat 
with the enemy, send a letter to the JSRRC 
asking them to provide any available 
information which might corroborate the 
veteran's asserted in-service stressor of 
a February 1991 small arms attack on his 
unit, HHB, 1/5th Field Artillery, 1st 
Infantry Division, in a Kuwaiti village.  
Please provide JSRRC with the following: 
copies the veteran's DD-214 and any 
service personnel records obtained showing 
service dates, duties, and units of 
assignment.

4. If it is determined that the veteran 
engaged in combat with the enemy and that 
his stressor(s) is presumed credible under 
38 U.S.C.A. § 1154(b), schedule him for a 
VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that the 
veteran's in-service stressors are 
presumed credible and no independent 
verification is needed by the examiner.  
If the examiner believes that PTSD is the 
appropriate diagnosis, the examiner should 
indicate whether the currently manifested 
PTSD is related to service or is related 
to other nonservice or non-verified events 
specified in the examination report.  A 
complete rationale for all opinions 
offered should be provided.

5. If it is determined that the veteran 
did not engage in combat with the enemy 
and if, and only if, the small arms attack 
or other stressor is verified, then the 
veteran should be scheduled for a 
VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  The claims 
file and a copy of this remand  must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the JSRRC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressor 
detailed in the report of JSRRC serves as 
the basis for that conclusion, or whether 
the currently manifested PTSD is related 
to other nonservice or non-verified events 
specified in the examination report.  A 
complete rationale for all opinions 
offered should be provided.

6. Schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any claimed joint 
pain in the veteran's ankles and elbows.  
The examiner should review the claims file 
before completing the examination report, 
and such review should be indicated in the 
report.  The examiner should identify any 
objective evidence of the veteran's 
claimed joint pain of the ankles and 
elbows; render a diagnosis with respect to 
each claimed symptom which is due to a 
known clinical diagnosis; and provide an 
opinion with respect to each currently 
diagnosed disorder as to whether it is 
likely, unlikely, or at least as likely as 
not that the disorder is etiologically 
related to the veteran's military service.  
The examiner should also specifically 
identify any objectively demonstrated 
symptoms that are not attributable to a 
known clinical diagnosis and whether such 
constitute a medically unexplained chronic 
multisymptom illness.  The examiner should 
further indicate whether such disabilities 
existed for 6 months or more or whether 
they exhibit intermittent worsening over a 
6 month period.  The examiner should 
provide the supporting rationale for each 
opinion expressed.

7. Readjudicate the veteran's claims for 
entitlement to service connection for 
joint pain of the shoulders, wrists, hips, 
ankles, and elbows as due to an 
undiagnosed illness and an acquired 
psychiatric disorder manifested by anxiety 
and sleep impairment, to include PTSD with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefits sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




